Citation Nr: 9932591	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bipolar affective 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1977, with 13 years and 11 months of other 
unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In light of the Board's decision below granting the veteran a 
70 percent evaluation for his service-connected psychiatric 
disability and the clinical evidence outlined below pointing 
to social and industrial incapacity, the Board is of the 
opinion that an informal claim for a total rating based upon 
individual unemployability due to service-connected 
disability has been raised.  Norris v. West, 12 Vet. App. 413 
(1999).  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's bipolar affective disorder is currently 
manifested by multiple hospitalizations for manic episodes, 
mood lability, decrease in initiative and motivation, 
moderately severe incapacity, and increased social isolation. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for bipolar 
affective disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for a bipolar affective 
disorder is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim for an 
increased evaluation for a bipolar affective disorder and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for schizophrenia was granted in a 
February 1978 rating decision.  At the time the Regional 
Office in Little Rock, Arkansas deemed that a 30 percent 
evaluation was appropriate for the veteran's illness.  After 
being reduced to 10 percent, and later noncompensably 
disabling, a 10 percent evaluation was assigned.  In November 
1994, the veteran's claims file was transferred to the RO and 
his disability was evaluated as 30 percent disabling in a 
March 1995 rating decision.  That 30 percent rating has been 
confirmed and continued in rating decisions issued since that 
time.  The veteran's psychiatric disability was reclassified 
as a bipolar affective disorder in a February 1996 rating 
decision.

This appeal derives from the veteran's claim for an increased 
evaluation received at the RO in August 1997.

Review of the veteran's claims file shows that he has been 
hospitalized for extended periods on 7 separate occasions 
over the past 10 years.  Medical evidence dated prior to this 
appeal period shows that the veteran was admitted to VA 
facilities for multiple manic episodes.  He was being 
followed at a VA mental health clinic and was prescribed 
multiple psychotropic medications including lithium.

Medical evidence pertinent to this appeal period includes an 
October 1997 VA examination report.  The report shows that 
the veteran presented with a history of working after service 
for 6 years before a deterioration of his condition resulting 
in multiple hospitalizations.  Objective examination of the 
veteran was unremarkable.  The veteran exhibited intact 
cognitive abilities.  He was pleasant and cooperative and 
responded in a relevant, logical, and goal-directed manner.  
No delusions, hallucinations, or suicidal or homicidal 
ideation was appreciated.  He was oriented to time, place, 
and person.  The examiner offered an Axis I diagnosis of a 
bipolar affective disorder, appearing to be worse lately and 
characterized by mood swings, lack of initiative, and lack of 
motivation.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40.  The examiner opined that the 
veteran's prognosis was poor given his advancing age and 
worsening of symptoms, including decline in initiative and 
increased social isolation.  The examiner reported that the 
veteran possessed moderately severe incapacity.

Further review of the record reveals that the veteran was 
admitted to a VA Medical Center in April 1998 for 
stabilization of mood and treatment of exacerbation of 
chronic obstructive pulmonary disease.  The veteran was 
discharged after 9 days of hospitalization.  His psychiatric 
status was deemed stable at discharge and he was prescribed a 
battery of psychiatric medications.  Diagnoses listed at 
discharge included Type I bipolar disorder mixed with manic 
disorder.  GAF scores were noted as 30 on admission and 50 at 
the time of discharge.

Further review reveals that the veteran was again 
hospitalized at a VA Medical Center for psychiatric reasons 
in October 1998.  At the time of admission, the veteran was 
found to suffer lithium toxicity; he was confused, 
disoriented, tremulous, and in acute renal failure.  After 
being stabilized medically, the veteran was transferred to 
the psychiatric ward for reinstitution of his psychiatric 
medications.  At the time of discharge, the veteran relayed 
that he had not had an episode of depression or mania in over 
two months and that he had been compliant with his 
medications.  He expressed that his mood was stable and that 
he did not experience racing thoughts or auditory or visual 
hallucinations.  Upon mental status examination, the veteran 
was alert and well oriented and he exhibited no agitation.  
The veteran was cooperative and his speech was fluent and not 
pressured.  His mood was good, affect congruent, and his 
thought processes linear.  Discharge diagnoses included Type 
I bipolar disorder, with his most recent episode of 
exacerbation in full remission; his GAF scores were 55 on 
admission and 60 upon discharge.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's disability and its residuals in 
civil occupations.  38 C.F.R. § 4.1.

The veteran's service-connected bipolar disorder is rated 
under diagnostic code 9432 of the Rating Schedule.  Under the 
provisions of this diagnostic code, a 30 percent evaluation 
is warranted for a bipolar disorder when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks on no more than a 
weekly basis, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, and recent events); a 
50 percent rating is required when a bipolar disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory; or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due  to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

For the reasons outlined below, the Board is of the opinion 
that the preponderance of the clinical evidence shows current 
disability equating to a 70 percent evaluation under the new 
rating criteria.  The veteran has been repeatedly 
hospitalized for episodes of mania associated with his 
service-connected psychiatric disability over the past 10 
years.  The most recent VA compensation and pension 
examination yielded a definitive clinical opinion that the 
veteran's bipolar disorder had recently worsened, as mood 
swings and apathy had increased.  Moreover, the VA examiner 
assessing the veteran in October 1997 assigned a GAF score of 
40 for his service-connected bipolar affective disorder.  A 
GAF score of between 31 and 40 is defined as indicative of 
"some impairment of reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994); 38 C.F.R. § 4.125 (1999).

In addition, VA clinicians who were able to observe the 
veteran over several days or weeks of inpatient treatment in 
1998 judged the veteran's GAF score at the time of hospital 
admission to be as low as 30.  A GAF score of between 21 and 
30 is characterized as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  Id.  
The veteran has been shown to be capable of violent and 
abusive behavior during his manic periods.  Moreover, the VA 
examiner who reviewed the veteran's claims file in October 
1997 was of the opinion that the veteran exhibited moderately 
severe incapacity and that, in part, because of the worsening 
of his psychiatric symptoms, his prognosis was poor.  
Particularly significant is the VA examiner's opinion that 
the veteran has manifested rapid decline in his social and 
vocational capacity.  The examiner also reported that lack of 
initiative, lack of motivation, and mood lability were keys 
factors in the veteran's recent worsening of his psychiatric 
status.  Such factors approximate the near-continuous panic 
or depression which affect independent functioning as 
contemplated in the criteria for a 70 percent rating under 
the new criteria.  

The Board also concludes, however, that a rating in excess of 
70 percent is not warranted at this time.  In clinical 
commentary contained in the above evidence, VA examiners have 
reported that the veteran is able to function adequately in 
the periods intervening his bouts of mania.  On clinical 
evaluation, the veteran has not been found to exhibit 
significant cognitive impairment, much less the gross 
impairment in thought processes contemplated in a 100 percent 
rating.  Further, he has not been shown to suffer repeated 
delusions, hallucinations, inability to maintain personal 
hygiene, or disorientation to time or place that are factors 
in a 100 percent rating.  Upon his October 1997 examination, 
he was found to converse in a relevant, logical, and goal 
directed manner, and he exhibited no memory impairment.  For 
all these reasons, the Board is of the opinion that the 
veteran's bipolar disorder is not illustrative of a 100 
percent rating at this time.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disability in question had not been shown to more nearly 
approximate the criteria for the next highest available 
rating.  38 C.F.R. § 4.7. 

Additionally, the RO has not determined whether the case 
warrants referral to the Director of Compensation and Pension 
benefits for consideration of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
for the service-connected disability at issue.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

Entitlement to a 70 percent evaluation for the veteran's 
bipolar affective disorder is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

